Contrary to the petitioner’s contention, the misbehavior report and the hearing evidence provided substantial evidence to support the determination finding him guilty of violent conduct, possession of a weapon, and damaging property (see, Matter of Bryant v Coughlin, 77 NY2d 642; Matter of Foster v Coughlin, 76 NY2d 964; Matter of Vogelsang v Coombe, 105 AD2d 913, affd 66 NY2d 835).
The petitioner contends that his due process rights were violated due to the absence from the misbehavior report of the signatures of other correction officers who witnessed the incident. The petitioner has failed to demonstrate any prejudice accruing to him as a result of this omission (see, Matter of Serra v Selsky, 223 AD2d 845; Matter of Smith v Walker, 209 AD2d 799; Matter of Del'Orfano v Coughlin, 209 AD2d 798; Matter of Smith v Coughlin, 170 AD2d 845).
*700The petitioner’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.